           Case 1:20-cv-09351-LLS Document 7 Filed 02/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN HENRY LYDE,
                           Plaintiff,
                                                                     20-CV-9351 (LLS)
                    -against-
                                                                   ORDER OF DISMISSAL
GREEN HAVEN PRISON,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that Defendant unlawfully placed him in keeplock. On

February 5, 2021, the Court granted Plaintiff leave to amend his complaint within sixty days.

Plaintiff submitted an amended complaint on February 19, 2021. After reviewing the submission,

the Court dismisses this action for the reasons set forth below.

                                        BACKGROUND

       The Court assumes familiarity with the underlying facts of this case as summarized in the

Court’s February 5, 2021. Plaintiff brought claims against “Green Haven Prison,” alleging that

after he arrived at Green Haven from Great Meadow Correctional Facility, he was wrongfully

placed in keeplock confinement for 19 days without a disciplinary ticket or note. In the February

5, 2021 order, the Court dismissed Plaintiff’s claims against Green Haven because as a facility

operated by the New York State Department of Corrections and Community Supervision

(DOCCS) ‒ which is considered an arm of the State of New York ‒ it is immune from suit under

the Eleventh Amendment. The Court further construed Plaintiff’s assertion that he was

wrongfully placed in keeplock without a disciplinary ticket as a claim that prison officials

violated his right to procedural due process under the Fourteenth Amendment. The Court held
              Case 1:20-cv-09351-LLS Document 7 Filed 02/24/21 Page 2 of 4




that because convicted prisoners do not have a liberty interest in a disciplinary hearing unless the

punishment subjects them to an “atypical and significant hardship . . . in relation to the ordinary

incidents of prison life,” Sandin v. Conner, 515 U.S. 472, 484 (1995), that Plaintiff’s 19-day

confinement in keeplock did not implicate a liberty interest warranting due process protection.

But the Court granted Plaintiff leave to submit an amended complaint to allege facts suggesting

that during his 19 days in keeplock, he was subjected to conditions that were an “atypical and

significant hardship . . . in relation to the ordinary incidents of prison life[,]” Sandin, 515 U.S. at

484, or that the conditions he endured “were more onerous than usual[,]” Washington v. Afify,

681 F. App’x 43, 45 (2d Cir. 2017) (summary order). The Court also directed Plaintiff to name

as defendants the individuals who were personally involved in the violation of his constitutional

rights.

          In the amended complaint, Plaintiff again names Green Haven Prison as the sole

defendant and largely reiterates the same facts from the original complaint. He alleges that after

he was transferred from Great Meadow to Green Haven, he was wrongfully placed in keeplock

without a disciplinary ticket. Plaintiff claims that he was initially told that he would be released

the next morning, but he remained confined in keeplock for 18 days.1 He asserts that when he

complained, “everyone laugh[ed] and made joke[s].” (ECF No. 6, at 4.) Plaintiff seeks monetary

damages.

                                           DISCUSSION

          Plaintiff’s amended complaint fails to remedy the deficiencies that the Court found in his

original pleading. He again names Green Haven Prison as the sole defendant. But the Court has


          1
         Plaintiff alleges in both complaints that he was placed in keeplock from September 30
to October 17, 2019. He asserted in the original pleading that the period amounted to 19 days,
but he now corrects himself, asserting that his period of confinement was 18 days.


                                                   2
           Case 1:20-cv-09351-LLS Document 7 Filed 02/24/21 Page 3 of 4




already dismissed the claims against Green Haven in the February 5, 2021 order because it is

immune from suit under the Eleventh Amendment. (ECF No. 5, at 3.)

        In addition, although Plaintiff’s assertion concerning his wrongful placement in keeplock

for 18 days implicates due process, he fails to state a claim for relief. As the Court noted in the

February 5, 2021 order, convicted prisoners, such as Plaintiff, do not have a liberty interest in a

disciplinary hearing unless the punishment subjects them to an “atypical and significant hardship

. . . in relation to the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. “‘[R]estrictive

confinements of less than 101 days do not generally raise a liberty interest warranting due

process protection, and thus require proof of conditions more onerous than usual.’” Washington,

681 F. App’x at 45 (2d Cir. 2017). Because Plaintiff does not allege any facts suggesting that

during his 18 days in keeplock he was subjected to conditions that were more severe or onerous

than those present in general population or elsewhere in disciplinary or administrative

segregation, he fails to state a due process claim. The Court therefore dismisses Plaintiff’s due

process claims for failure to state a claim on which relief may be granted. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




                                                   3
           Case 1:20-cv-09351-LLS Document 7 Filed 02/24/21 Page 4 of 4




       Plaintiff’s action, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii). The Clerk of Court is also instructed to terminate

all other pending matters in this case.

SO ORDERED.

 Dated:    February 24, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 4
